Citation Nr: 1626634	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-24 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial 70 percent disability rating for a service-connected mood disorder, prior to June 8, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to May 29, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from October 1999 to July 2001. 

The appeal comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a mood disorder and assigned the same an initial 50 percent rating, effective January 26, 2010.  

By a June 2015 rating decision, the RO awarded the Veteran a 70 percent rating for his service-connected mood disorder, effective June 8, 2015.  In a January 2016 statement, the Veteran indicated that the 70 percent rating satisfied his appeal as to this issue.  As the Veteran limited his appeal to the issue of entitlement to a 70 percent rating for his mood disorder prior to June 8, 2015, the issue is characterized as such on the title page.  See A.B. v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that the Veteran's representative, in June 2016, indicated that the Veteran had withdrawn his appeal by means of his January 2016 statement.  However, the Veteran only stated that he was satisfied with the 70 percent rating that was assigned.  There was no indication that he was satisfied with the 50 percent rating that remained in effect prior to June 8, 2015.  Further, in March 2016 the Veteran submitted a statement indicating that he disagreed with the June 2015 rating decision to the extent that it assigned an effective date of June 8, 2015 for the 70 percent rating for his mood disorder, thereby indicating that he was not satisfied with the 50 percent rating in effect prior to June 8, 2015, and that wanted a 70 percent rating during that time period.  Accordingly, this issue remains on appeal.

The Veteran was granted a TDIU based upon all of his service-connected disabilities, effective May 29, 2013, by an April 2016 rating decision.  However, there is evidence of unemployability during the course of the Veteran's increased rating claim on appeal.  A claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU prior to May 29, 2013, is thus raised by the record.

FINDINGS OF FACT

1. During the entire appellate period, prior to June 8, 2015, the Veteran's service-connected mood disorder was manifested suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances (including work or a work like setting), and the inability to establish and maintain effective relationships. 

2. During the entire appellate period, prior to May 29, 2013, the Veteran meets the schedular criteria for a TDIU; and resolving all doubt in his favor, his service-connected disabilities prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. During the entire appellate period, prior to June 8, 2015, the criteria for a rating of 70 percent rating for a service-connected mood disorder were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7105 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2. During the entire appellate period, prior to May 29, 2013, the criteria for entitlement to a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to a disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the 50 percent rating, January 26, 2010, to June 8, 2015, the date upon which the Veteran was assigned a 70 percent rating.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

DC 9411 provides, in pertinent part, for the following evaluations for psychiatric disabilities.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that such are not included in the updated, fifth edition, of this manual.  GAF scores, in pertinent part, ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders.

The Veteran presented in a similar fashion on mental status examination during numerous instances of VA treatment.  Specifically, he usually presented with a depressed and irritable mood, an affect congruent to content, a flat affect, and only fair, as opposed to good, insight and judgment.  He did not have an uncooperative attitude or demonstrate abnormal cognitive function, speech, save for one occasion, appearance, behavior, or thought processes or content; and did not report delusions or hallucinations.  Also, the Veteran's complaints of psychiatric symptoms remained relatively constant during the numerous instances of VA treatment.  Specifically, he consistently reported severe depression, a "down" mood, decreased interest, irritability, suicidal and homicidal ideation, sleep problems with nightmares related to service events, difficulty concentrating and retaining information, isolation, and appetite changes.  He consistently reported that he only had maintained a good relationship with his son and brother, with regular contact.  Further, he was assigned GAF scores between 47 and 58 during the course of the appeal.  

Thus, for the sake of brevity, the Board will not provide herein recitations of the Veteran's complaints, results of mental status examination, or the assignment of GAF scores during his regular VA psychiatric treatment, save for report of his VA examination and instances of treatment outside of the above or instances wherein he provided additional information relevant to the claim on appeal.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  

During VA treatment in January 2010, the Veteran reported that he was going to school and trying to function, but his concentration was "not great." He reported chronic suicidal ideation, without plan.  During VA treatment in February 2010, the Veteran reported paranoid thoughts and asserted that he hated life and wanted to break down and cry.  He noted that he had developed a passive/aggressive attitude; and complained that if he was assertive, he was seen as aggressive.  He reported that he was tired of not being able to communicate effectively, and noted that he had difficulty holding a job, and that he mostly stayed in house as he did not like to be bothered.  He complained of periods of intense anger and rage.  He reported that he had been working and became upset with domestic problems and lost focus and was fired.  He complained of frequent suicidal ideation, with no intent, and homicidal ideation, without intent.  

During VA treatment in March 2010, the Veteran noted that he was still going to school, but that his concentration still was "not great" and he was having trouble retaining information.  He admitted that he had experienced thoughts that if things did not go well with his legal custody process, he would harm his wife; however, he denied any present homicidal intent or plan.  He complained of road rage.  The treatment provider entered a separate note in this record of treatment indicating that the Veteran's depression was quite severe, as were his anger issues.  During another instance of VA treatment in March 2010, the Veteran reported that he was still looking for employment, and that he did get phone calls with some questions for jobs, but nothing came of it.  He reported that he had been fired from his last job for violating the violence policy since he used a curse word.  He noted that he believed that people were out to get him, and that he made the conclusion that people could not be trusted and he should stay away.

On VA examination in April 2010, the examiner noted a January 2010 letter from the one of the Veteran's VA treatment providers, issued prior to the current appellate period, indicating that the Veteran had tried to participate in VA vocational rehabilitation, but had difficulty performing due to poor concentration and focus.  The examiner reported that the Veteran had different jobs which never lasted, and that he was currently attending school.  On examination, the Veteran reported his psychiatric symptoms, as discussed above.  He reported that he always felt depressed, that "it never went away."  He reported difficulty trusting others, with no close friends outside of his family.  He noted that he was distressed over his son's mother and their custody issues and that he spent most of his time alone.  He described three previous arrests, one several years ago, with a charge of disturbing the peace.  He noted decreased motivation to complete his basic hygiene, and noted that while he did not cook, he lived independently.  The Veteran reported that he was not currently employed, and that his last job was at a temporary agency where he was fired because he cursed at a female employee.  On mental status examination, he was alert and oriented in all spheres, with linear thought processes, adequate history, normal speech, intact attention, with mildly impaired memory.  The examiner opined that the Veteran presented with mild to moderate impairment in functioning, including mild to moderate impairment in social and occupational functioning.

During VA treatment in May 2010, the Veteran reported that he "thought about things too much," replaying incidents.  He noted that he had negative thinking and stayed home with the curtains drawn.  In June 2010, the Veteran reported to his VA treatment provider that while he did not have any present suicidal or homicidal ideation, he still experienced chronic intermittent thoughts of such.  During VA treatment in July 2010, the Veteran admitted homicidal ideation, without intent or plan to act.  He complained of "a lot of anger," and noted that when he was not visiting his son, he sat alone in the dark at home.  During VA treatment in August 2010, the Veteran's treatment provider reported that he had limited insight into his behavior and attitude.  He denied suicidal ideation, and denied plans to act on the present homicidal ideation.  He reported that he was doing work study at college, but thought that he was going to lose his cool and that he would not be able to work with people. 

During VA treatment in October 2010, the Veteran reported that he had to 
drop his last college class, as he was getting angry with others and wanted to lash out verbally and even physically to the people who were getting on his nerves.  He reported suicidal ideation, without plan.  In an October 2010 VA social work note, the Veteran's treatment provider reported that the Veteran had significant depression, quite disabling "a lot of the time."  She noted that he had dropped out of another college course because of his depression as he could not leave his house. 

During VA treatment in November 2010, the Veteran reported thoughts of not wanting to "be here" but denied any present suicidal or homicidal intent.  In December 2010, the Veteran informed his VA treatment provider that he did not leave his house unless he had to.  He reported that he had withdrawn from school, as he was not sure if school was right for him, as he could not be sure that he would be able to work with people.  He complained of anger and noted that if he did not get a release from his anger, he had to talk himself down from breaking things in his apartment.  He reported suicidal ideation, without intent.  

During VA treatment in February 2011, the Veteran reported a recent confrontation with staff at an auto shop, and he complained of short term memory loss, with poor concentration.  During VA treatment in August 2011, the Veteran reported that his work study contract had not been renewed due to his inability to provide a harmonious work environment, and that he had to drop out of class as he felt overwhelmed with others around him.  He recounted two conflicts he experienced during his work study program.  He complained of increased anxiety in crowds increased, fear of abandonment, and hopelessness.  

In August 2011, the Veteran was admitted to VA emergency care for suicidal ideation.  He was irritable, depressed, and did not cooperate with the treatment provider.  He demonstrated sparse and mumbled speech and poor judgment and insight.  During VA treatment in December 2011, the Veteran reported difficulty holding down a job due to his depression and missing work due to multiple VA treatment appointments.  

During VA treatment in April 2012, the Veteran reported that he had withdrawn from another college course due to his discomfort around other people and anxiety.  He complained of severe depression, with profound feelings of hopelessness.  In November 2012, the missed a VA treatment appointment and admitted that he was so depressed that he did not want to come to the session.

During VA treatment in April 2013, the Veteran presented severely depressed, with negative views of himself and the world and anger toward his ex-partner for filing domestic violence charges, charges he denied.  He reported that he could not visualize any way that he would be able to keep a job, and imagined his own failure and found it fruitless to search for work.  In May 2013, the Veteran reported during VA treatment that he was so concerned about his irritability that he thought that he should not leave his house.  He complained of panic around others.  During VA treatment in June 2013, the Veteran complained of increased symptoms of depression and feelings of hopelessness, and again reported that he was afraid to leave his house because he was worried about losing control.  He reported that he was extremely angry and thought that he would lose control and get incarcerated.  He noted that he continued to not feel any enjoyment in his life and that he was not interested in being a father to his child anymore because of his relationship with his ex-girlfriend, as the domestic violence case was pending.  

During VA treatment in April 2014, the Veteran reported that he felt as if he were targeted, and that he disliked conflict and was concerned about losing control.

Based on a review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that his disability picture for a mood disorder, prior to June 8, 2015, specifically, since the beginning of the appellate period, January 26, 2010, most closely approximates an initial 70 percent rating under DC 9411.  See 38 C.F.R. § 4.7.

In reaching this determination, the Board notes that the examiner, on VA examination in April 2010, opined that the Veteran presented with only mild to moderate impairment in functioning, including mild to moderate impairment in social and occupational functioning.  However, the Board is more persuaded by the Veteran's consistent reports during VA treatment of severe depression, hopelessness, an instance of speech difficulty, impaired memory, irritability, and fear of losing control, and actual related incidents to include his being withdrawn from his work study program due to problems participating in a harmonious work setting, being charged with domestic violence by his ex-girlfriend, despite his protestation of innocence, and his incident in the auto repair shop.  Also, the Board finds it significant that the Veteran has expressed suicidal ideation over the course of appeal on a consistent basis, and was even hospitalized for the same.  

These symptoms are contemplated by the rating criteria warranting a 70 percent rating, which includes suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, difficulty in adapting to stressful circumstances (including work or a work like setting), and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411. As such, a 70 percent rating is warranted prior to June 8, 2015.  This constitutes a full grant of the benefit sought on appeal, as explained in the Introduction.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Considering the grant herein of an initial 70 percent rating for the Veteran's service-connected mood disorder prior to June 8, 2015, the Veteran met the percentage standards set forth in 38 C.F.R. § 4.16(a) as of January 26, 2010, the beginning of the current appellate period; as he had multiple service-connected disabilities with a combined rating of at least 70 percent and one disability rated at least 40 percent disabling.  Id.  Specifically, for the time period in question he was service connected for a mood disorder, rated as 70 percent disabling; limitation of flexion of the right knee, rated as 30 percent disabling; limitation of extension of the right knee, rated as 10 percent disabling; pseudofolliculitis barbae, rated as 10 percent disabling; and a rash, bilateral tinea pedis, and erectile dysfunction, each rated as noncompensable.  

The medical and lay evidence discussed above, pertinent to the increased rating claim, contained evidence as to the Veteran's employability.  Specifically, in January 2010, the Veteran reported that he was going to school and trying to function, but his concentration was "not great."  In February 2010, he reported that he was tired of not being able to communicate effectively, and noted that he had difficulty holding a job, and that he mostly stayed in house as he did not like to be bothered; and reported that he had been working and became upset with domestic problems and lost focus and was fired.  During VA treatment in March 2010, he reported that he was still looking for employment, and that he did get phone calls with some questions for jobs, but nothing came of it.  He reported that he had been fired from his last job for violating the violence policy since he used a curse word.  
On VA examination in April 2010, the examiner cited a prior VA treatment provider's opinion that the Veteran had tried to participate in VA vocational rehabilitation, but had difficulty performing due to poor concentration and focus.  

During VA treatment in August 2010, the Veteran reported that he was doing work study at college, but thought that he was going to lose his cool and that he would not be able to work with people.  In October 2010, he reported that he had to drop his last college class, as he was getting angry and others and wanted to lash out verbally and even physically to the people who were getting on his nerves.  In December 2010, he informed his VA treatment provider that he did not leave his house unless he had to, that he had withdrawn from school, as he was not sure if school was right for him, as he could not be sure that he would be able to work with people.  During VA treatment in August 2011, he reported that his work study contract had not been renewed due to his inability to provide a harmonious work environment. 



In a July 2010 VA Forms 21-4192, Request for Employment Information in Connection with Claim for Benefits, one of the Veteran's former employers reported that the Veteran was separated involuntarily and another employer reported that the Veteran was separated during probation.  In his most recent VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in 2009 and could not work due to his psychiatric disability.

In a TDIU determination, while medical opinions can be probative, the determination of unemployability is ultimately a legal question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, while the VA examiner, in April 2010, opined that there was only mild to moderate impairment in occupational functioning, the Board finds the evidence of the Veteran's two separations from work, one involuntary and one during a probation period, to be persuasive.  It is also persuasive that the Veteran reported being let go for violating a workplace violence policy by cursing at a female employee and that he was not renewed as a work study participant for failure to participate in a harmonious work setting.  Also persuasive to the Board are the Veteran's statements as to his withdrawal from college due in part to his perceived inability to control himself among people that bothered him, and his reported fear of losing control, so much so that he does not want to leave the house for fear of entering into an altercation.  Of note, the Veteran also suffers from physical limitations, particularly as a result of his service-connected right knee disorder.

In sum, the Veteran meets the schedular criteria for TDIU during the entire appellate period, from January 26, 2010, to May 29, 2013, when a TDIU is in effect, and the Board resolves all doubt in favor of the Veteran as to whether his service-connected disabilities prevented him from securing and following 

substantially gainful employment.  A TDIU prior to May 29, 2013, is granted, during the entire appellate period.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

An initial rating of 70 percent for a service-connected mood disorder prior to June 8, 2015, is granted, subject to the laws and regulations governing monetary awards.

During the entire appellate period, prior to May 29, 2013, a TDIU due to service-connected disabilities is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


